DETAILED ACTION
This Office Action is responsive to application number 16/699,657 FOOT ACTUATED CONTACTLESS ELECTRONICALLY CONTROLLED DEVICE, filed on 12/1/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species III in the reply filed on 1/31/2022 is acknowledged.  
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 18 is a subcombination of Invention II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claims  1-3, 7, 9, 12 and 13 have been cancelled.  Claims 4-6, 8, 10-11 and 14-17 remain for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 10-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6, 8, 11 and 14-17 do not have the same pre-amble as the claim they depend from and therefore are indefinite as it is unclear if they are new independent claims or dependent claims.  Further “sensor” and “floor mat” make the claims indefinite as it is unclear if this is the previously recited sensor and floor mat or an introduction of a new sensor and floor mat. 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 10, “the floor” “the human foot” “the electromechanical valve” lack antecedent basis in the claim. It is unclear if “water plumbing” and “the plumbing system” are referring to the same thing.  
In line 6, the “at least one electromechanical valve” is indefinite as it is unclear if this is the same valve that has been previously recited. 
Regarding claim 5, “the motion sensor” lacks antecedent basis in the claims.
Regarding clam 6, “the light source” lacks antecedent basis in the claims.
Regarding claim 8, “the top surface” lacks antecedent basis in the claims. 
Regarding claim 14, “has blue tooth transmitter” is indefinite as it is unclear if the blue tooth transmitter is being introduced or has been previously recited.
Regarding claim 15, “has blue tooth receiver” is indefinite as it is unclear if the blue tooth transmitter is being introduced or has been previously recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macey (US Pub. 2018/0141844) in view of Tayenaka et al. (US 2016/0258144).
Regarding claim 10 Macey shows an automatic system for a sink assembly (10) comprising: a mat assembly having at least one sensor and a mat (¶ [0028]), but Macey fails to show the mat is a floor mat and the mat is foot actuated.  However, Tayenaka shows a faucet device with a sensor floor mat (¶ [0149]) that is foot actuated.  Therefore because Macey suggests a mat and Tayenaka details using a sensor floor mat it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macey to include a floor mat for the purpose of actuating the faucet with a foot or by standing on the mat as shown by Tayenaka. 
 Macey shows said sensor in the mat is in communication with an electronic controller unit (50), said sensor is triggered by the human foot (as combined ¶ [0028] and Tayenaka ¶ [0149]), said trigger in turn is actuating the electromechanical valve (52 ; ¶ [0026]) through the said electronic controller unit, at least one faucet spout (22), water plumbing connected to the said faucet (16 , 40), said plumbing system has at least one said electromechanical valve (52; Fig. 1), said electronic controller unit electrically connected to said electromechanical valve, said electronic controller unit intermittently turning on and off the said faucet through said electromechanical valve (¶ [0026-0028]), electronic controller unit receiving power from an external power supply (note, plug in Fig. 1), electronic controller unit intermittently supplies power to the electromechanical valve per input parameters, at least one input parameter is the signal triggered by placing the foot over the said sensor in the floor mat (as combined), another parameter is the pre-determined time (¶ [0006; 0030; 0032; 0034] and claim 1).
Regarding claim 4 Macey shows the sensor as claimed in claim 1 is an infrared sensor (¶ [0012]).  
Regarding claims 5 and 17 Macey shows the sensor as claimed in claim 10 but fails to show the sensor is the motion detection sensor.  However, Tayenaka details that the sensor used can be a motion sensor (¶ [0082]; (motion sensor are most typically passive infra-red sensors).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macey to include using a motion sensor for the purpose of using another known type of sensor for activating the faucet device. 
Regarding claim 6 Macey shows the Sensor as claimed in claim 10 is the light sensor (¶ [0028] break beam).  
Regarding claim 8 Macey shows the floor mat assembly of claim 10  but fails to show the floor mat has a design on the top surface.  However, this is a design consideration within the level of ordinary skill in the art.  A mat with a sensor and without a design would function the same as a mat with a design.  Further the specification of the instant invention does not suggest the design on the top surface is critical.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mat with or without a design on the top surface that functions by using a sensor to activate the faucet as shown by Macey as combined. 
Regarding claim 11 Macey shows the sensor in the floor mat as claimed in claim 10 is emitting IR signal upward (¶ [0012]); in order for the sensor that is in a floor mat on the floor and in order to detect a human’s foot the sensor would have to emit a signal at least partially upward). 
Regarding claims 14 and 15 Macey shows the floor mat assembly of claim 10 but fails to show the device has blue tooth transmitter and a blue tooth receiver. However, Tayenaka shows using Bluetooth transmitters and receivers (¶ [0052 & 0085]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macey to include wireless communications and interfaces as shown by Tayenaka.
Regarding claim 16 Macey shows the sensor as claimed in claim10 is an active infrared sensor having emitter and a receiver (¶ [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham et al. (US 10,423,241) shows a mat with a design on the top surface and that has a sensor; Wilkinson et al. (US Pub. 2018/0164167) shows the general state of the art of a sensing mat system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/13/2022